Citation Nr: 1033575	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
rating decision of October 1969 which assigned a 50 percent 
evaluation for a fragment wound to the right thigh and right 
buttocks, Muscle Groups XVII and XV.

2.  Whether there was CUE in the rating decision of October 1969 
which assigned an initial noncompensable rating for multiple 
superficial fragment wounds of the lower extremities.

3.  Whether there was CUE in the rating decision of October 1969 
which assigned a 20 percent evaluation for a fragment wound of 
the right chest with old hemopneumothorax.

4.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 30 percent rating for a fragment 
wound of the left side of the face, to include whether there was 
CUE in an October 1969 rating decision which assigned an initial 
rating of 10 percent.  


5.  Entitlement to a disability rating in excess of 20 percent 
for a fragment wound of the right chest with old 
hemopneumothorax, muscle group XXI and scars.

6.  Entitlement to a disability rating in excess of 50 percent 
for a fragment wound to the right thigh and right buttocks, 
Muscle Groups XIII, XV, and XVII with scars.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from  October 2003 and September 2004 rating decisions 
of the RO in Muskogee, Oklahoma. In June 2006, the Board denied 
increased ratings for a fragment wound of the left face and 
temporomandibular joint syndrome and remanded all other issues to 
the RO for further development.  

The appellant testified at Board hearings held in April 2005 and 
April 2010.  Transcripts have been associated with the file.

The appellant's attorney has raised the issue of CUE in 
the failure to assign a total rating due to individual 
unemployability in the October 1969 rating decision on 
multiple occasions.  The issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking an earlier 
effective date for the assignment of a 30 percent rating for a 
fragment wound of the left face to include the matter of CUE in 
an October 1969 rating decision which assigned an initial rating 
of 10 percent for a fragment wound of the left face, and his 
motions for revisions of the October 1969 rating decision as to 
the initial rating assigned for a right chest wound with old 
hemopneumothorax, and his appeals as to increased ratings for the 
right chest wound with old hemopneumothorax, and for the right 
thigh and buttocks fragment wounds.  

2.  The appellant was granted service connection for fragment 
wounds of the right thigh and buttocks and the multiple 
superficial fragment wounds of the lower extremities in an 
October 1969 rating decision.

3.  Additional service treatment records have been associated 
with the claims file that were not of record at the time of the 
October 1969 rating decision.  

4.  The additional service treatment records are not pertinent to 
the claims regarding fragment wounds of the right thigh and 
buttocks and multiple superficial fragment wounds of the lower 
extremities.

5.  The appellant did not file a Notice of Disagreement following 
his notification of the October 1969 rating decision.  

6.  In October 1969, the RO determined that the right thigh and 
buttocks were in the same anatomical region, that the rating of 
the injury to Muscle Group XVII was major, that the Muscle Group 
XVII injury was "moderately severe" in nature, and elevated 
that rating to "severe" to reflect the injury to Muscle Group 
XV.

7.  The RO correctly applied statutory and regulatory provisions 
extant in October 1969 in the assignment of a single compensable 
rating of 50 percent for a fragment wound of the right thigh and 
buttocks.

8.  In October 1969, the evidence of record demonstrated 
superficial wounds of the lower extremities only, without 
evidence of injury to Muscle Group XIII.

9.  The RO correctly applied statutory and regulatory provisions 
extant in October 1969 in the assignment of a single 
noncompensable rating for multiple superficial fragment wounds of 
the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issues of an earlier effective 
date for the assignment of a 30 percent rating for a fragment 
wound of the left face to include the matter of CUE in an October 
1969 RO decision which assigned a 10 percent rating for a 
fragment wound of the left face, and his motion for revision of 
the October 1969 rating decision as to the initial rating  
assigned for a right chest wound with old hemopneumothorax, and 
his appeals as to increased ratings for a right chest fragment 
wound with old hemopneumothorax, and for a right thigh and 
buttocks fragment wound.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The October 1969 rating decision that assigned an initial 
rating of 50 percent for fragment wounds of the right thigh and 
buttocks as one disability did not constitute CUE.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 (2009).

3.  The October 1969 rating decision that assigned a 
noncompensable initial rating for multiple superficial fragment 
wounds of the lower extremities did not constitute CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

On April 12, 2010, the appellant testified before the 
undersigned.  As part of the testimony, it was essentially noted 
that the appellant was withdrawing all of his claims aside from 
his motion for CUE in an October 1969 decision which assigned a 
50 percent evaluation for a fragment wound of the right thigh and 
buttocks and assigned a 10 percent rating for multiple shell 
fragment wounds of the lower extremities.
 
VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).

As of April 12, 2010, the Board had not yet issued a final 
decision on this case; therefore the appellant's withdrawal of 
these issues is valid.  Transcription of the hearing has reduced 
the appellant's withdrawal to writing.  The withdrawal of an 
appeal effectively creates a situation where there is no longer 
an allegation of error of fact or law with respect to the 
determination that had been previously appealed.  Consequently, 
in such an instance, dismissal of the appeal is appropriate.  See 
38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for withdrawal, 
the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action 
by the Board on this particular matter is not appropriate and the 
appellant's appeals as to an earlier effective date for the 
assignment of a 30 percent rating for a fragment wound of the 
left face to include the matter of CUE in an October 1969 rating 
decision which assigned an initial rating of 10 percent for a 
fragment wound of the left face, and his motion for revision of 
the October 1969 rating decision with regard to the initial 
rating assigned for a right chest wound with old 
hemopneumothorax,  and his appeals as to increased ratings  for a 
right chest wound with old hemopneumothorax, and for a right 
thigh and buttocks fragment wound should be dismissed.  38 
U.S.C.A. § 7105(d).

II. Motion for Revision of the October 1969 Rating Decision

The issues on appeal present two motions for revision of the 
October 1969 rating decision, one for the rating for a fragment 
wound of the right thigh and buttock and the other for multiple 
superficial fragment wounds of the lower extremities.  For the 
reasons that follow, the Board will deny both motions.

The appellant filed for service connection as he separated from 
service in 1969.  In an October 1969 rating decision, the RO 
awarded service connection for a fragment wound of the right 
thigh and buttocks and assigned a 50 percent rating under 
Diagnostic Code (DC) 5317-5315 based on severe impairment, and 
awarded service connection  for multiple superficial fragment 
wounds of the lower extremities and assigned such as 
noncompensably disabling under DC 7805.

A rating decision must be final in order for a collateral attack 
to proceed.  May v. Nicholson, 19 Vet.App. 310, 317-18 (2005) 
(CUE motions cannot lie as to decisions still open to direct 
review); see also Palmer v. Nicholson, 21 Vet. App. 434, 438 
(2007).  The appellant's attorney argued in an April 2005 brief 
that the appellant did not receive notice of his appellate rights 
in conjunction with the issuance of the October 1969 rating 
decision.  A determination that the October 1969 rating decision 
is not final would prevent consideration of CUE motions; thus, 
the Board will address the matter here.  

Evidence demonstrating that VA properly carried out its duties 
with regard to notice is provided by two VA forms of record.  A 
VA FORM 20-822 CONTROL DOCUMENT AND AWARD LETTER, dated October 
23, 1969, refers to a VA FORM  21-6782.  This form was entitled 
Original Disability Compensation, which specified the disorders 
for which service connection had been established.  See Lozano v. 
Derwinski, 1 Vet. App. 184 (1991).  The VA FORM 21-6782 also 
contained instructions for appealing VA decisions.  The October 
23, 1969, VA FORM  20-822 contains the appellant's address, which 
is the same address that he listed in his August 1969 claim and 
in several additional forms received from the appellant in 1970, 
1971, and 1972.  It is clear that VA sent notice to the correct 
address.  Execution of the VA FORM 20-822 was part of VA's 
administrative process and thus is evidence that VA officials 
carried out their official duties, including properly notifying 
the appellant of the October 1969 decision and of his appellate 
rights.  The appellant did not express disagreement with the 
October 1969 rating decision within one year of notice of the 
decision.  The Board concludes that the October 1969 rating 
decision is final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).

Generally, the only method available to establish an effective 
date based on the original claim is a motion for revision of the 
original RO decision on the basis of clear and unmistakable 
error.  See 38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105(a) (2009); see also Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Claimants must submit new and material evidence 
to reopen a finally denied claim, and the effective date for the 
award of benefits based upon such evidence may be no earlier than 
the date VA received the claim to reopen.  38 C.F.R. § 3.156(a), 
3.400(q)(1) (2009).  An exception applies when VA receives 
official service department records that were unavailable at the 
time that VA previously decided a claim for benefits and those 
records lead VA to award a benefit that was not granted in the 
previous decision.  See Vigil v. Peake, 22 Vet. App. 63, 66-67 
(2008); see also 38 C.F.R. § 3.156(c), 3.400(q)(2); Proposed Rule 
for New and Material Evidence, 70 Fed. Reg. 35,388 (June 20, 
2005).  

In September 2004, the RO received additional service treatment 
records that had not been previously associated with the 
appellant's claims file nor considered in connection with his 
compensation claims.  On the date of filing, relevant regulations 
stated that where the new and material evidence consists of a 
supplemental report from the service department received before 
or after the decision has become final, the former decision will 
be reconsidered by the agency of original jurisdiction.  38 
C.F.R. § 3.156(c) (2005).  In such instances, the effective date 
of such an award may relate back to the date of the original 
claim or date entitlement arose even though the decision on that 
claim may be final under 38 C.F.R. § 3.104.  Id.  

The Board finds, however, that the additional records do not 
relate to the pending appeals, and could not vitiate finality.  
The records concern the July and August 1968 medical care 
provided for his right chest and left face fragment wounds.  The 
appellant has withdrawn those issues from appeal.  The additional 
treatment records do not concern any treatment of the right thigh 
or buttocks or the lower extremities.  Reconsideration of the 
original August 1969 claim is not warranted.  See Vigil.  

In light of the foregoing, the Board finds that the appellant did 
not timely appeal the October 1969 rating decision and that the 
additional service treatment records do not warrant 
reconsideration of the original claim.  Thus, the Board concludes 
that the October 1969 rating decision is final.  The only 
remaining possible method of obtaining increased initial ratings 
is through a motion for revision based on CUE.  See Rudd.  

The 1969 rating decision is not subject to revision on the same 
factual basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (Court) offered a three-pronged test 
to determine whether CUE was present in a prior final 
determination: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time of the prior determination; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . .  If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . 
. . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 
supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of the 
duty to assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to 
reasonably raise a CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is the 
kind of error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was 
not of record at the time of the decision can not be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 
(1993).

The appellant's contentions are distinct for each disability and 
the Board reviews each in turn.  First, the appellant contends 
that the RO misapplied the ratings schedule to his right thigh 
and buttock rating, assigning a single 50 percent rating under DC 
5317-5315, when separate ratings for severe muscle impairment 
under 5317 and 5315 were appropriate.  Second, the appellant 
contends that his lower extremities have been essentially 
unchanged since service and that the RO rated him incorrectly by 
failing to assign a separate compensable rating for injury to 
Muscle Group XIII.  The Board also notes that the attorney's 
September 2003 statement regarding the CUE issues alleges that 
the VA examination at the time of the 1969 rating decision was 
inadequate; however, a failure in the duty to assist cannot 
amount to CUE as a matter of law.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).

a. Right Thigh and Right Buttock Muscle Group Rating

The appellant's attorney argues that the RO incorrectly applied 
the law regarding muscle ratings in assigning a single 50 percent 
rating under DC 5317-5315.  The appellant's attorney has 
specifically stated during hearings and in an April 2010 
supplemental brief that the characterization of the right thigh 
and buttocks injury as "severe" for ratings purposes is 
appropriate.  The attorney argues that two muscle group ratings 
may not be lumped together in the assignment of a single 
compensable Diagnostic Code rating.  The April 2010 brief argues 
that the muscle groups act upon different anatomical regions, the 
buttocks and the front of the hip.  The appellant's attorney 
appears to believe that the RO found both muscle group injuries 
to be "severe."  Thus, she argues that two separate ratings are 
warranted, namely a 50 percent rating under Group XVIII for 
severe muscle disability, and a 30 percent rating under Group XV 
for severe muscle disability.  In an April 2005 brief, the 
attorney states that the rater identified Muscle Groups XVII and 
XV as severe injuries to the thigh and buttocks yet the rating 
assigned was solely for a severe injury to Muscle Group XVII.  
She further states that the rater failed to properly rate and 
combine the disability of Group XV with Group XVII under DC 5317.  

38 C.F.R. § 4.55 (1969) provides expressly for the assignment of 
a single compensable Diagnostic Code rating for two injured 
muscle groups.  Under paragraph (a), "[m]uscles injuries in the 
same anatomical region, i.e.,...pelvic girdle and thigh...will not be 
combined, but instead, the rating for the major group affected 
will be elevated from... moderately severe to severe, according to 
the severity of the aggregate impairment...."  Under paragraph 
(b), "[t]wo or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating for 
ankylosis of that joint at an 'intermediate' angle...."  

In the instant case, the RO properly concluded that a single 
rating was appropriate given that the injuries were in the same 
anatomical region.  Further, both muscle group injuries are not 
"severe."  A "moderately severe" muscle impairment includes 
scars which are relatively large and palpation finds "moderate 
loss of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance of muscle groups 
(compared with sound side) give positive evidence of marked or 
moderately severe loss."  "Severe" impairment results in 
muscles that do not swell or harden normally in contraction, with 
tests of strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe impairment 
of function.  38 C.F.R. § 4.56(d) (1968).  According to the 
appellant's September 1969 VA examination report, the appellant 
had considerable tissue loss in the track of the wound across the 
posterior of the right thigh.  The orthopedic portion of the 
examination was normal.  The lower extremities had full range of 
motion and good flexion of the knees, ankles and digits of both 
legs.  No pathology was found.  In light of the specific 
orthopedic findings, the RO could reasonably determine that 
coordinated movements did not show positive evidence of severe 
impairment of function.  Thus, the RO could find the injury to 
Muscle Group XVII to be "moderately severe" and elevated the 
rating to "severe" to reflect the additional injury to Muscle 
Group XV.  The rating decision does not contain such findings, 
but this is normal for rating decisions from this period.  See 
Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  The 
Board finds that the RO could reasonably have found the muscle 
injuries to have been "moderately severe" and the RO's 
application of law is permissible given such a finding.  The 
Board finds that no error of law occurred in the October 1969 
rating decision assigning a single 50 percent rating under DC 
5317-5315.  

Each specific assertion of CUE does not encompass every possible 
CUE that could have been committed in a decision.  Andre v. 
Principi, 301 F.3d 1354, 1361-62 (Fed.Cir. 2002).  When a 
claimant is represented by counsel and files a CUE motion, a 
sympathetic reading of the motion is not required.  Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (Fed.Cir. 2005).  The Board 
concludes that CUE has not been demonstrated in the October 1969 
rating decision assigning a single 50 percent rating under DC 
5317-5315 given the presence of moderately severe muscle 
impairment in one anatomical area, affecting both the right thigh 
and buttocks.  The motion for revision of the October 1969 rating 
decision on the basis of CUE for assigning a single 50 percent 
rating under DC 5317-5315 is denied.  See Russell.

b. Compensable Rating for Multiple Superficial Fragment Wounds of 
the Lower Extremities

The appellant filed an original claim for an increased rating for 
the rating for his lower extremities in June 2003.  Specifically, 
the appellant's attorney requested increased evaluations for 
shell fragment wounds, and, in relevant part, indicated that x-
rays showed retained foreign bodies about the knees.  The 
attorney requested a VA examination to determine which muscle 
groups had been injured and arguing that a moderate rating was 
warranted for each involved muscle group.  The attorney clarified 
in September 2003 that the claim was one for revision of the 
October 1969 rating on the basis of CUE.

The Board has reviewed the evidence of record at the time of the 
October 1969 rating decision and can find no mention of 
underlying muscle group injury associated with the shrapnel 
wounds of the lower extremities.  The appellant's service 
treatment records do not mention muscle group injury to the lower 
extremities.  The September 1969 VA examination report does not 
mention it.  There was no x-ray evidence of retained foreign 
bodies in the record at that time.  Indeed, the orthopedic 
portion of the examination report indicates no abnormalities 
beyond the superficial scars of the lower extremities.  
Underlying muscle damage was described in connection with the 
right thigh and buttocks, but not in association with the lower 
extremities.

The appellant's attorney reiterated the argument and directed the 
appellant to describe his injuries at the April 2010 hearing 
before the undersigned.  The attorney has also provided recent VA 
treatment records, statements from family members, photos of the 
lower extremities, a muscle chart, excerpts from a medical 
dictionary and a Social Security Administration summary of the 
appellant's employment history following separation from service.  
None of this evidence was of record at the time of the October 
1969 rating decision.  The Board is unable to consider any 
evidence not of record at the time of the 1969 rating decision.  
See Porter.

The Board finds that the evidence of record at the time of the 
October 1969 rating decision did not reflect any disability of 
the lower extremities other than multiple superficial fragment 
wounds.  The September 1969 VA examination described the 
disability entirely as scars, for which the appellant was 
assigned a rating for scars under Diagnostic Code 7805.  The 
Board finds that the correct facts were before the RO in October 
1969.  There is no CUE in failing to assign a compensable rating 
based on muscle injuries in the October 1969 rating decision.  
The motion to revise the October 1969 rating decision on the 
basis of CUE for failure to assign a rating based on injury to 
Muscle Group XIII, instead assigning an initial noncompensable 
rating for multiple superficial fragment wounds of the lower 
extremities, is denied.  



III. Veterans Claims Assistance Act

A CUE claim must be based on the record and law that existed at 
the time of the prior adjudication in question, and the VCAA is 
not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  


ORDER

The motion for revision of the October 1969 rating decision which 
assigned a 50 percent evaluation for a fragment wound to the 
right thigh and right buttocks, Muscle Groups XVII and XV is 
denied.

The motion for revision of the October 1969 rating decision which 
assigned an initial noncompensable rating for multiple 
superficial fragment wounds of the lower extremities is denied.

The appeal for motion for revision of the October 1969 rating 
decision which assigned a 20 percent evaluation for a fragment 
wound of the right chest with old hemopneumothorax is dismissed.

The appeal for an effective date earlier than August 30, 2002, 
for the assignment of a 30 percent rating for a fragment wound of 
the left side of the face, to include whether there was CUE in an 
October 1969 rating decision is dismissed.

The appeal for entitlement to a disability rating in excess of 20 
percent for a fragment wound of the right chest with old 
hemopneumothorax, muscle group XXI and scars is dismissed.





The appeal for entitlement to a disability rating in excess of 50 
percent for a fragment wound to the right thigh and right 
buttocks, Muscle Groups XIII, XV, and XVII with scars is 
dismissed.



			
	MICHAEL HERMAN	MICHELLE KANE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


